                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    EVELYN RIVERA                                     :       CIVIL ACTION
                                                      :
      v.                                              :       No. 19-877
                                                      :
    BAYVIEW LOAN SERVICING, et al.                    :

                                         MEMORANDUM
    Juan R. Sánchez, C.J.                                                       March 30, 2020

           Plaintiff Evelyn Rivera alleges Defendants Bayview Loan Servicing and Metropolitan Life

Insurance Company incorrectly charged her over $26,000 in fees on her mortgage. She claims

Defendants violated the Fair Debt Collection Practices Act (FDCPA), the Pennsylvania Unfair

Trade Practices and Consumer Protection Law (UTPCPL), and the Real Estate Settlement

Procedures Act (RESPA). Defendants have moved to dismiss Rivera’s Amended Complaint. The

Court will grant the motion in part and dismiss Rivera’s vicarious liability claim against

Metropolitan Life without leave to amend. The Court will deny the remainder of Defendants’

motion, which seeks to dismiss Rivera’s claims against Bayview.

BACKGROUND 1

           Rivera took out a government-insured mortgage on her house in 2010. A few years later,

in 2013, she fell behind on the payments. As a result, the bank that held Rivera’s mortgage began

to foreclose on her house. While the foreclosure proceedings were pending, in April 2015,

Bayview bought Rivera’s mortgage from the bank. Bayview is a loan servicing company. Loan

servicing companies typically perform administrative tasks related to loans, such as sending out




1
  In evaluating Defendants’ motion to dismiss, the Court takes the well-pleaded facts set forth in
the Amended Compliant as true. See Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir.
2009).
                                                  1
monthly statements and receiving payments. In addition to servicing loans, Bayview also

purchases loans. It is one of the largest purchasers of defaulted government-insured loans.

       On May 27, 2016, Bayview and Rivera negotiated an adjustment agreement to Rivera’s

mortgage. Under this new agreement, Rivera agreed to pay about $41,000 more in principal on her

mortgage in exchange for Bayview charging her a lower interest rate and allowing her to pay off

the mortgage over a longer time period. Bayview allegedly told Rivera the $41,000 increase in her

principal included all fees and costs related to the foreclosure. The agreement also allegedly stated

Bayview would pay its own attorneys’ fees associated with the foreclosure proceedings. On

August 30, 2016, about three months after Rivera signed the adjustment agreement, Bayview

stopped the foreclosure on Rivera’s house.

       In September 2016, a few weeks after the foreclosure proceedings had ended, Rivera filed

for bankruptcy because of an unrelated judgment against her. During her bankruptcy, she

continued to make monthly mortgage payments to Bayview. Bayview did not send Rivera any

monthly statements from the time her bankruptcy began until it sent a statement in April 2018. In

the April 2018 statement, Bayview charged Rivera a total of $28,279.60, which included

$27,145.69 in “fees and charges.” These fees and charges were in addition to Rivera’s regular

monthly payment. The April 2018 statement also included the following disclaimer:

       Our records reflect that you are presently a debtor in an active bankruptcy case or
       you previously received a discharge in bankruptcy. This statement is being sent to
       you for informational purposes only. It should not be construed as an attempt to
       collect a debt against you personally. However, we retain our rights under the
       security instrument, including the right to foreclose our lien.

Am. Compl., Ex. D at 1. Rivera did not pay the total amount listed in the April 2018 statement,

instead she paid her normal monthly payment. About a week after it sent the April 2018 statement,

Bayview took $932.63 that Rivera had paid in the past and applied it to the $27,145.69 Rivera

owed in fees and charges.
                                                 2
       On May 16, 2018, Defendant Metropolitan Life bought Rivera’s mortgage from Bayview,

but Bayview continued to service the mortgage. When Metropolitan Life took over the mortgage,

Rivera had not paid $26,213.06 of the fees and charges. Bayview continued to send Rivera monthly

statements that included this amount in fees and charges. Beginning in August 2018, Bayview

listed these fees and charges as “unpaid past payments.” Am. Compl. ¶ 53.

       Rivera did not understand why she owed so much in fees and charges. Rivera’s concern

about these fees and charges aggravated her post-traumatic stress disorder (PTSD) and anxiety. In

September 2018, Rivera sent Bayview a letter about the fees and charges pursuant to the procedure

set out in RESPA and related regulations. In this letter, Rivera asked Bayview for an explanation

of the fees and charges. She also told Bayview she believed these fees and charges were incorrectly

added to her account. Bayview sent Rivera a letter in response in November 2018. In its letter,

Bayview explained the fees and charges were related to: (1) foreclosure costs and attorneys’ fees

(approximately $3,000); (2) bankruptcy costs and attorneys’ fees (approximately $900); and (3)

other litigation costs and attorneys’ fees (approximately $23,000). According to Bayview’s letter,

the foreclosure costs and fees were charged to Rivera’s account after the foreclosure proceedings

had ended.

       After Rivera received Bayview’s response to her letter, she sent a second letter in

December 2018. In this letter, she asked Bayview to explain the approximately $23,000 it charged

her in unspecified litigation costs and fees. In particular, for each date that Bayview charged her

for legal fees and costs, she asked Bayview to “provide the case caption, which court the litigation

was in, and the purpose of Bayview's involvement in the litigation.” Am. Compl., Ex. G at 2. She

stated Bayview could not charge her for litigation unrelated to the mortgage. She also asked

Bayview why she had been charged separately for foreclosure costs and fees. She believed all



                                                 3
foreclosure costs and fees were included in her increased principal under the mortgage adjustment

agreement. She also questioned why her account was being charged for foreclosure costs and fees

after the foreclosure had ended.

       Bayview responded to Rivera’s second letter in February 2019. In its response, Bayview

said the foreclosure fees and costs were for the three months after Rivera signed the agreement but

before the foreclosure ended. It also said the $23,000 in unspecified litigation fees and costs were

“related to extensive bankruptcy litigation.” Am. Compl., Ex. H at 3. It did not list the case caption,

court, or reason for its involvement in this litigation. Both of the letters Bayview sent in response

to Rivera’s requests contained the following disclaimers:

       Bayview Loan Servicing, LLC is a debt collector. This letter is an attempt to collect
       a debt and any information obtained will be used for that purpose. To the extent
       that your obligation has been discharged or is subject to an automatic stay of
       bankruptcy this notice is for compliance and informational purposes only and does
       not constitute a demand for payment or any attempt to collect such obligation.

       Our records indicate that Evelyn Rivera filed a petition under Chapter 7 of the
       Bankruptcy Code on September 7, 2016. Nothing in this letter should be construed
       as an attempt to collect a debt against Ms. Rivera personally or an attempt to revive
       personal liability on any discharged debt. Rather, this letter serves only to respond
       to the request for information received from your office.

Id. at 1-2; see also Ex. F at 1-2 (using similar, but not identical, language).

       After receiving Bayview’s second response, Rivera continued to believe the $23,000 in

litigation costs and fees and the $3,000 in foreclosure costs and fees were erroneously charged to

her account. According to Rivera, Bayview could not have spent so much on her bankruptcy case

because the bankruptcy was unrelated to her mortgage, and Bayview only filed one motion in that

case. 2 Rivera also did not understand why, if the $23,000 in litigation costs and fees were related

to the bankruptcy, they were categorized separately from the other $900 in costs and fees related


2
 The bankruptcy proceeding has continued from September 2016 to the present, and it is currently
on appeal in the Third Circuit.
                                                   4
to the bankruptcy. As for the foreclosure fees, Rivera continues to believe those should have been

included in the new principal under her adjustment agreement, or, to the extent these fees were

attorneys’ fees, they should have been paid by Bayview pursuant to the adjustment agreement.

Rivera alleges she continues to suffer anxiety and PTSD related to the improper fees and charges.

Rivera also alleges Bayview’s failure to respond adequately to her letters is part of a broader

pattern. She cites to thousands of Consumer Protection Bureau complaints and a half dozen federal

court cases which involve similar behavior.

         Rivera filed this case on February 28, 2019, and Defendants filed their first motion to

dismiss in May 2019. In response to this motion, Rivera filed an Amended Complaint on June 7,

2019. In the Amended Complaint, Rivera alleges five counts against Bayview: violations of the

FDCPA (Count I); violations of Pennsylvania’s UTPCPL and the related Fair Credit Extension

Uniformity Act (FCEUA) (Counts II and III); and violations of RESPA (Counts IV and V).

Rivera’s sole claim against Metropolitan life is for violations of the UTPCPL and FCEUA (Count

III). Both Defendants moved to dismiss all counts in the Amended Complaint for failure to state a

claim.

DISCUSSION

         The Court will grant Defendants’ motion in part and deny it in part. The Court will not

dismiss Rivera’s claims against Bayview. Rivera has stated an FDCPA claim against Bayview

because she has pleaded Bayview was a debt collector and it was collecting a debt. Rivera has

stated UTPCPL and FCEUA claims against Bayview because she has pleaded reliance and

ascertainable loss. Rivera has stated RESPA claims against Bayview because she has pleaded

damages. The Court will, however, dismiss Rivera’s claim against Metropolitan Life. Rivera




                                                5
cannot bring her UTPCPL and FCEUA claim against Metropolitan Life vicariously because she

has not alleged Metropolitan Life is a debt collector.

       A court must deny a motion to dismiss when, “accepting all the factual allegations as true

and drawing every reasonable inference in favor of the [plaintiff],” the complaint alleges “a claim

that is plausible on its face.” Owner Operator Indep. Drivers Ass’n, Inc. v. Pa. Tpk. Comm’n, 934

F.3d 283, 290 n.7 (3d Cir. 2019). A complaint “does not need detailed factual allegations” if it

contains something “more than labels and conclusions.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007). The Court will apply this standard to each of Rivera’s claims in turn.

       First, Rivera has stated a claim under the FDCPA. To state an FDCPA claim, a plaintiff

must allege “(1) she is a consumer, (2) the defendant is a debt collector, (3) the defendant’s

challenged practice involves an attempt to collect a ‘debt’ . . . , and (4) the defendant has violated

a provision of the FDCPA in attempting to collect the debt.” Barbato v. Greystone Alliance, LLC,

916 F.3d 260, 265 (3d Cir. 2019) (internal quotation marks and citations omitted). Bayview

challenges only two of these elements in its motion to dismiss: whether Rivera has adequately

alleged that Bayview is a debt collector and was collecting a debt.

       Rivera has alleged Bayview is a debt collector. The FDCPA defines a debt collector as

someone who either: “[1] uses any instrumentality of interstate commerce or the mails in any

business the principal purpose of which is the collection of any debts, or [2] regularly collects or

attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or due another.”

15 U.S.C. § 1692a(6). This definition does not include “any person collecting or attempting to

collect any debt owed or due or asserted to be owed or due another to the extent such activity . . .

concerns a debt which was not in default at the time it was obtained by such person.” Id. at

§ 1692a(6)(F)(iii).



                                                  6
        Rivera’s allegations plausibly suggest Bayview’s principal purpose is the collection of

debt. The Third Circuit has explained that “an entity that has the collection of any debts as its most

important aim is a debt collector under” the FDCPA’s principal purpose definition. Barbato, 916

F.3d at 267 (internal quotations omitted). It also concluded that a business that buys debts which

are in default is a debt collector even if it hires a third party to service the debt. Id. at 266-67. In

this case, not only does Bayview allegedly buy debt that is in default, it also services that debt

itself. Rivera alleges that Bayview’s principal business is buying and servicing this defaulted debt.

Her Amended Complaint states:

        Bayview’s principal purpose is the collection of debts. Bayview exists for the
        purpose of collecting payments on debts that it owns or debts that are owned by
        others. Although Bayview performs some other services, such as arranging for the
        modification of mortgages, those services are are [sic] in furtherance of its primary
        purpose of collecting debts from debtors. Bayview is one of the largest purchasers
        of defaulted government-backed loans such as Ms. Rivera’s, which it buys in bulk
        auctions held by the government.

Am. Compl. ¶¶ 72-75. In addition to these allegations, Rivera attached to her Amended Complaint

two letters sent by Bayview in which Bayview states “Bayview Loan Servicing, LLC is a debt

collector.” Am. Compl. Ex. F at 1, and Ex. H at 1. Because Bayview admits in its letters that it is

a debt collector and Rivera has alleged a principal part of its business is buying defaulted debt, the

Amended Complaint sufficiently alleges Bayview’s principal purpose is the collection of debt. See

Barbato, 916 F.3d at 266-67; see also Tepper v. Amos Fin., LLC, 898 F.3d 364, 370 (3d Cir. 2018)

(holding a defendant was a debt collector when “[i]ts admitted sole business is collecting debts”).

        Rivera has also sufficiently alleged Bayview does not fall under the FDCPA’s exception

for the collection of debt purchased when the debt was not in default. Rivera alleges her mortgage

was in default both when Bayview purchased it and when Metropolitan Life purchased it. When

Bayview purchased her debt, she was in foreclosure proceedings because she had gotten behind

on her payments. When Metropolitan Life purchased her debt on May 16, 2018, she had not paid
                                                   7
over $26,000 in charges and fees which were allegedly due by May 1, 2018. Bayview argues

Rivera’s loan was not in default in May because Rivera’s April 2018 statement showed $0 in

“unpaid past payments.” Am. Compl., Ex. D at 1. While this is true, Rivera alleges she did not pay

the amount due under the April statement and she was therefore in default in May. See Am. Compl.

¶ 78 (“At the time that Defendant MetLife acquired the Loan . . . Ms. Rivera’s account was in

default, because the most recent statement listed a large amount of fees and costs due that Ms.

Rivera did not pay by the due date, or by the date the Mortgage was assigned to MetLife.”). At

this stage in the proceedings, the Court must accept Rivera’s plausible allegation as true. Thus,

Rivera’s loan was in default when Metropolitan Life purchased it.

       Bayview also argues Rivera cannot allege it was a debt collector because it was a mortgage

servicer. While not all mortgage servicers are per se debt collectors, this does not mean that no

mortgage servicer can be a debt collector. In this case, Rivera has alleged Bayview’s business

model was to buy defaulted mortgage debt and attempt to collect on that debt. If this allegation is

true, Bayview is both a debt collector and a mortgage servicer. See Barbato, 916 F.3d at 266-67 (a

business that buys defaulted debt and tries to collect on it is a debt collector).

       Rivera has therefore alleged Bayview is a debt collector because its principal purpose is

the collection of debt 3 and Rivera’s debt was purchased while the loan was in default.

       Rivera has also sufficiently alleged Bayview was attempting to collect a debt when it sent

her monthly statements. A party attempts to collect a debt when it performs an “activity undertaken

for the general purpose of inducing payment.” McLaughlin v. Phelan Hallinan & Schmieg, LLP,



3
  Because the Court finds Rivera has alleged Bayview’s principal purpose is the collection of debt,
the Court need not address whether Rivera sufficiently alleged that Bayview fit the FDCPA’s other
definition of debt collector: a person who “regularly collects . . . [debts] due [to] another.” 15
U.S.C. § 1692a(6). The FDCPA’s definitions are disjunctive so a party need only meet one of the
two definitions to be considered a debt collector.
                                                   8
756 F.3d 240, 245 (3d Cir. 2014). Debt collection activities include sending “communications that

. . . discuss[] the status of payment.” Id. These communications “need not contain an explicit

demand for payment.” Id. Here, Rivera alleges Bayview sent monthly statements to her for nearly

a year telling her payment amounts, due dates, and listing over $26,000 as “unpaid past payments.”

Am. Compl. ¶ 53. Based on these allegations, these communications could plausibly have been

for the purpose of inducing payment.

        Bayview argues the disclaimer language in the monthly statements demonstrate that it was

not collecting a debt, but this argument is premature at this stage of the litigation. Rivera has only

attached to her Amended Complaint two of the alleged monthly statements she received in

connection with her mortgage debt. Bayview asks the Court to presume the disclaimers contained

in these statements were identical to the disclaimers in the other statements not attached to Rivera’s

Amended Complaint. The Court will not make such an assumption, which is inappropriate at this

stage when all inferences must be made in Rivera’s favor. Indeed, the two statements attached to

Rivera’s Amended Complaint contain different disclaimer language, which indicates that this

language was not uniform across the monthly statements. Compare Am. Compl., Ex. D at 1 (April

2018 statement containing disclosure language that states “we retain our rights under the security

instrument, including the right to foreclose our lien.”), 4 with id. Ex. I at 1 (February 2019 statement

not containing the language about Bayview retaining its rights).

        While Bayview points out that other circuits have found communications containing

disclosure language like that at issue here were not attempts to collect a debt, those courts were

able to examine all communications at issue in their cases. See, e.g., Lovegrove v. Ocwen Home




4
 Drawing all inferences in favor of Rivera, this language could imply that, if Rivera did not pay
her bill, Bayview would foreclose on her house.
                                                   9
Loans Servicing, L.L.C., 666 F. App’x 308, 311 (4th Cir. 2016) (reviewing a motion for summary

judgment after the parties had conducted discovery and describing all the communications at issue

in that case). Viewing all communications at issue is important because, even when a

communication contains appropriate disclaimer language, it may nonetheless be an attempt to

collect a debt if it contains other language negating that disclosure language. 5 Therefore, because

the Court does not have all the communications at issue here, it will not conclude that Bayview’s

disclaimers took those communications out of the realm of debt collection when Rivera alleges

otherwise.

       The Court will thus not dismiss Rivera’s FDCPA claim because she has pleaded Bayview

was a debt collector collecting a debt.

       The Court next turns to Rivera’s UTPCPL and FCEUA claims. In Count II of her Amended

Complaint, Rivera alleges Bayview violated the UTPCPL by, among other things, misrepresenting

that the additional principal she agreed to pay under the loan adjustment agreement covered her

foreclosure fees and costs. In Count III of her Amended Complaint, Rivera alleges both Bayview

and Metropolitan Life violated the FCEUA and, consequently, the UTPCPL. Rivera alleges

violations of these two statutes together because violating the FCEUA is a per se violation of the

UTPCPL, and the UTPCPL is the sole way of enforcing a violation of the FCEUA. See 73 Pa.

Stat. § 2270.5 (a violation of the FCEUA is a violation of the UTPCPL); Kaymark v. Bank of Am.,



5
  Bayview cites an unpublished per curiam opinion from the Eleventh Circuit which was decided
at the motion to dismiss stage, but even that case explains “a monthly statement that is in
conformity with TILA [the Truth in Lending Act which mandates the disclosures at issue here]
may nevertheless include additional language that constitutes debt collection.” Green v.
Specialized Loan Servicing LLC, 766 F. App’x 777, 785 (11th Cir. 2019). Therefore, even under
the logic of this non-precedential out of circuit case, it is not enough for Bayview to say all its
communications included disclaimers because those communications may have included other
language negating the disclaimers.


                                                10
N.A., 783 F.3d 168, 182 (3d Cir. 2015), abrogated on other grounds by Obduskey v. McCarthy &

Holthus LLP, 139 S. Ct. 1029, 203 L. Ed. 2d 390 (2019) (“The FCEUA therefore does not provide

its own private cause of action; rather, it is enforced through the remedial provision of the

UTPCPL.”). The Court will not dismiss Rivera’s UTPCPL and FCEUA claims against Bayview.

The Court will, however, dismiss Rivera’s UTPCPL and FCEUA claim against Metropolitan Life

because Rivera failed to allege Metropolitan Life is vicariously liable for Bayview’s actions.

       To allege a claim under either the UTPCPL or the FCEUA, “a plaintiff must demonstrate

(1) ascertainable loss of money or property, real or personal (2) as a result of the defendant’s

prohibited conduct under the statute.” Kaymark, 783 F.3d 168 at 180; see also Kern v. Lehigh

Valley Hosp., Inc., 108 A.3d 1281, 1290 (Pa. Super. Ct. 2015) (“The inclusion of a violation of the

FCEUA as also being a violation of the UTPCPL, evinces a clear intent by our Legislature that

FCEUA claims be treated in the same manner as other private action claims under the UTPCPL.”).

To show that the loss was “a result of” the defendant’s behavior, a plaintiff must allege she

justifiably relied on the defendant’s fraudulent or deceptive conduct. See Yocca v. Pittsburgh

Steelers Sports, Inc., 854 A.2d 425, 438 (Pa. 2004) (“To bring a private cause of action under the

UTPCPL, a plaintiff must show that he justifiably relied on the defendant’s wrongful conduct or

representation.”). Bayview challenges Rivera’s allegations of justifiable reliance in Count II and

her allegations of ascertainable loss in both Counts II and III.

       In Count II, Rivera has pled she justifiably relied on Bayview’s statement that the increased

principal in her loan adjustment agreement included the foreclosure fees and costs. Rivera alleges

she justifiably relied on this representation when she signed the agreement and made monthly

payments toward the principal and interest contemplated under the agreement. See Am. Compl.

¶¶ 93-95. Bayview argues its alleged false statements had nothing to do with the fees it later



                                                 11
charged to Rivera, but this is incorrect. Rivera signed the adjustment agreement believing her new

principal amount included the foreclosure costs and fees. When she was later charged those costs

and fees (possibly for the second time), 6 she realized Bayview had made a false statement about

those costs and fees being included in her adjusted principal.

        Rivera has also alleged an ascertainable loss. She alleges Bayview took $932 from the

amount she previously paid and put it towards the $27,000 in improperly charged fees. See Am.

Compl. ¶ 30. This $932 in Rivera’s money is an ascertainable loss. See 73 Pa. Stat. § 201-9.2

(creating a private right of action for anyone who “suffers any ascertainable loss of money or

property, real or personal” (emphasis added)). Bayview does not challenge that this money would

be an ascertainable loss. Instead, it attacks Rivera’s other alleged losses, including her alleged

medical losses and the increase in her mortgage lien. The Court need not address these potential

losses, however, because the $932 Bayview took from Rivera’s payments to cover the disputed

fees and costs is an ascertainable loss. Because Rivera has pleaded an ascertainable loss and

justifiable reliance, the Court will not dismiss her UTPCPL and FCEUA claims against Bayview.

        The Court will, however, dismiss Rivera’s UTPCPL and FCEUA claim against

Metropolitan Life because Rivera has not pleaded Metropolitan Life is a debt collector, a

prerequisite for vicarious liability.

        While neither the Pennsylvania Supreme Court nor the Third Circuit has directly addressed

vicarious liability under the FCEUA, the Court concludes that only debt collectors can be

vicariously liable under this statute. The FCEUA has distinct prohibitions for debt collectors and

creditors. A debt collector is liable under the statute if it “violates any of the provisions of the Fair



6
  See Am. Compl. ¶ 95 (“Upon information and belief, Bayview is either double-charging Ms. Rivera
for fees that were already capitalized in her Loan Adjustment Agreement, or charging her foreclosure
fees that were not justified or authorized by the Loan documents.”).
                                                   12
Debt Collection Practices Act” and a creditor is liable if it engages in any one of six enumerated

prohibited actions while performing “debt collection activities.” 73 Pa. Stat. § 2270.4. The

prohibited actions for creditors include direct behavior like “communicating with any person other

than the consumer or the purpose of acquiring location information about the consumer [without]

. . . identify[ing] himself” or “communicat[ing] with a consumer . . . at any unusual time or place.”

Id. § 2270.4(b)(1)–(2). This statutory language does not convey an intent by the Pennsylvania

legislature to impose vicarious liability on creditors under this Act. On the other hand, the FCEUA

includes liability for all debt collectors who violate the FDCPA, and the FDCPA does allow

vicarious liability for debt collectors. Pollice v. Nat’l Tax Funding, L.P., 225 F.3d 379, 404 (3d

Cir. 2000) (“[A]n entity which itself meets the definition of ‘debt collector’ may be held

vicariously liable [under the FDCPA] for unlawful collection activities carried out by another on

its behalf.”); see also In re Howe, 446 B.R. 153, 159 (Bankr. E.D. Pa. 2009) (looking to the limits

of vicarious liability under the FDCPA to determine vicarious liability under the FCEUA).

       Rivera nonetheless argues vicarious liability is available for creditors under the FCEUA

because “when Congress creates a tort action, it legislates against a legal background of ordinary

tort-related vicarious liability rules and consequently intends its legislation to incorporate those

rules.” Meyer v. Holley, 537 U.S. 280, 285 (2003). Because the FCEUA can only be enforced

under the UTPCPL, the Court must examine whether the UTPCPL is a tort which presumptively

includes vicarious liability. Pennsylvania courts consider the UTPCPL as an amalgamation of

different claims, not solely a tort. See Gabriel v. O’Hara, 534 A.2d 488, 494 (Pa. Super. 1987)

(explaining the UTPCPL includes many types of actions “which might be analogized to passing

off, misappropriation, trademark infringement, disparagement, false advertising, fraud, breach of

contract, and breach of warranty”). Courts considering assignee liability under the UTPCPL have



                                                 13
found this statute “does not impose liability on parties who have not themselves committed any

wrongdoing.” Williams v. Nat’l Sch. of Health Tech., Inc., 836 F. Supp. 273, 283 (E.D. Pa. 1993);

see also Murphy v. F.D.I.C., 408 F. App’x 609, 611 (3d Cir. 2010) (quoting Williams). Given this

authority, the Court concludes the FCEUA does not include vicarious liability apart from the

vicarious liability available against debt collectors under the FDCPA.

       Rivera has not alleged Metropolitan Life is a debt collector, so she has not alleged her

FCEUA and UTPCPL claim against Metropolitan Life. Rivera’s claim against Metropolitan Life

is based entirely on a theory of vicarious liability. She does not allege Metropolitan Life took any

direct illegal action in connection with collecting her debt. Therefore, in order to pursue her

vicarious liability theory, Rivera must plead Metropolitan Life is a debt collector. She has not done

so, and her claim against Metropolitan Life fails. The Court will thus dismiss Rivera’s FCEUA

and UTPCPL claim against Metropolitan Life, but not her FCEUA and UTPCPL claims against

Bayview.

       Finally, the Court will not dismiss Rivera’s RESPA claims because she has pleaded actual

damages. 7 Under RESPA, a mortgage servicer must respond to qualified written requests from the

borrower. See 12 U.S.C. § 2605(e)(2). This response must provide information requested by the

borrower. See id. at § 2605(e)(2)(C)(i). If the borrower claims there is an error in her charges, the

response must either correct the error or explain why there is no error. See id. at § 2605(e)(2)(A)–

(B). To plead a violation of this statutory provision, a plaintiff must allege “actual damages to the

borrower as a result of the [servicer’s] failure” to comply with this provision. Id. at § 2605(f)(1)(A);




7
 The parties also dispute whether Rivera has adequately pleaded Bayview engaged in a pattern or
practice of RESPA violations. Because Plaintiff has pleaded actual damages, her claims would
survive regardless of whether she pleaded a pattern or practice of RESPA violations. Thus, the
Court will not address this issue at this stage of the case.
                                                  14
see also Stefanowicz v. SunTrust Mortg., 765 F. App’x 766, 772 (3d Cir. 2019) (affirming the

dismissal of a plaintiff’s RESPA claim “[b]ecause she failed to assert facts that meet the essential

actual damages element of a claim under the RESPA”). Emotional damages can support a claim

for RESPA violations. See, e.g., Catalan v. GMAC Mortg. Corp., 629 F.3d 676, 696 (7th Cir. 2011)

(“[E]motional distress damages are available as actual damages under RESPA.”).

       Rivera has alleged she suffered emotional damages as a result of Bayview’s RESPA

violations. She claims she had increased anxiety and PTSD because Bayview did not correct the

errors in her bill or provide her with an adequate explanation of her charges. Bayview argues

Rivera’s anxiety was due to the alleged excess fees and not Bayview’s responses to Rivera’s letters.

At this point in the case, however, the Court will not assume the cause of Rivera’s anxiety. The

Court must instead take Rivera’s Amended Complaint as true when she alleges “[a]s a proximate

cause of Bayview’s failure to correct or justify the charges in response to the RESPA letters, Ms.

Rivera suffered additional anxiety and emotional distress, and continued to require and pay for

medical help for PTSD and anxiety.” Am. Compl. ¶ 67. Rivera has therefore pleaded actual

damages and her RESPA claims will not be dismissed. 8

CONCLUSION

       Rivera has sufficiently pleaded her FDCPA, UTPCPL, FCEUA, and RESPA claims against

Bayview. She has not, however, pleaded her UTPCPL and FCEUA claim against Metropolitan

Life. The Court will therefore grant Defendants’ motion to dismiss in part and deny it in part. The




8
  Bayview also argues Rivera lacks standing to bring her RESPA claims. Because Rivera has
alleged actual damages as a result of Bayview’s RESPA violations, she has also alleged an injury
in fact caused by Bayview’s behavior. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992)
(to show she has standing, Rivera must demonstrate: (1) she “suffered an injury in fact”; (2) the
injury is “fairly . . . trace[able] to the challenged action of the defendant”; and (3) “the injury will
be redressed by a favorable decision.” (internal citations omitted; alterations in original))
                                                  15
Court will not grant Rivera leave to amend her complaint to state a claim against Metropolitan Life

because the Court finds amendment would be futile. To state a claim against Metropolitan Life,

Rivera would have to assert that Metropolitan Life, an insurance company, was in fact a debt

collector. Rivera would be unable to make such an assertion, and her attempt to do so would be

futile.

          An appropriate order follows.



                                                  BY THE COURT:



                                                  /s/ Juan R. Sánchez
                                                  Juan R. Sánchez, C.J.




                                                16
